COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 Ex Parte: Erika Gonzalez,                                     No. 08-15-00047-CR
                                                §
                             Appellant.                           Appeal from the
                                                §
                                                           Criminal District Court No. 1
                                                §
                                                             of El Paso County, Texas
                                                §
                                                           (TC# 20090D05031-DCR1-1)
                                                §

                                            §
                                          ORDER

      The Court GRANTS the State’s third motion for extension of time to file the brief until
                                          '
January 21, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before January 21, 2016.

       IT IS SO ORDERED this 8th day of December, 2015.

                                             PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.